El Juez Asociado Señor Aldrey,
emitió la opinión del tribunal.
En un pleito de Johann D. Stubbe contra Pedro Gandía *275se ordenó el embargo de bienes del demandado para asegu-rar la efectividad de la sentencia que en él pueda dictarse a favor del demandante y el marshal embargó en poder del American Colonial Bank 60. acciones de la Porto Rico Fertilizer Co. como de la propiedad de Gandía y $7,800 en po-der de la Porto Rico Fertilizer Co. como dividendos de dichas acciones, habiendo depositado el marshal las expresadas acciones en el American Colonial Bank y quedando el dinero en poder del tribunal.
Después del embargo don Pedro Gandía acudió a la corte de distrito solicitando que los bienes embargados sean de-positados en su poder con cuyo objeto acompañó una fianza por $15,000 para responder al demandante del valor de esos bienes, petición que fué negada por la corte y entonces a instancia de Gandía libramos el auto de certiorari que mo-tiva esta opinión.
Las partes aceptaron al discutir este auto que la pro-piedad de las 60 acciones y de los dividendos ha sido reco-nocida a favor de Gandía en sentencia dictada por nosotros en un pleito de Gandía contra Porto Rico Fertilizer Co. que ha sido apelada para ante la Corte de Circuito de Boston, y el demandado dice que las acciones están en depósito en el banco {escroto).
Dispone el artículo 10 de la ley sobre efectividad de sentencias (Comp. 5242) que el embargo de bienes mue-bles se practicará depositándolos en poder del tribunal o de la persona designada por éste, bajo la responsabilidad del demandante, y que si el demandado diera fianza bastante a discreción del tribunal para responder del valor de dichos bienes se depositarán en su poder; precepto que entendemos no es aplicable a este caso en que los bienes fueron embar-gados en poder de tercera persona, pues si se aplicara se cambiaría la posesión de los bienes que por algún motivo tenía esa tercera persona y se daría al demandado que no la disfrutaba por alguna razón. Creemos que esa disposi-ción sólo es aplicable cuando los bienes muebles se embargan *276en la posesión del demandado pero no cnando están en la de terceras personas, pues de lo contrario podría darse el caso de qne nn demandado pudiera por ese procedimiento obtener la posesión de bienes y sacarlos de la persona a quien pudieran estar dados en prenda o en depósito, con una fianza que sólo garantizaría el valor de ellos al* deman-dante, persona distinta de la que tiene la posesión, y no opinamos que ese fuera el propósito del legislador.

Por la razón indicada el auto de certiorari debe ser anu-lado.

El Juez Asociado Señor Franco Soto se abstuvo de votar.